Order unanimously affirmed without costs. Memorandum: The court did not err in refusing to stay the hearing. There was no point in postponing the hearing to require the State to comply with the Town’s patently irrelevant FOIL requests (see, Matter of Hutchings Psychiatric Ctr. [appeal No. 2], 187 AD2d 969 [decided herewith]). Similarly, there was no point in delaying the hearing to compel the State to promulgate and distribute rules to govern the hearing. In our view, the hearing required by Mental Hygiene Law § 41.34 is not an "adjudicatory proceeding” as defined by State Administrative Procedure Act § 102 (3) and § 301 (3). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.— Stay.) Present — Denman, P. J., Green, Balio and Davis, JJ.